DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 12/7/21. The information disclosed therein was considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0063037).
Regarding claim 1, Lee discloses an operation method of a memory device, the memory device comprising a P-type well (see paragraph 0067), a common source line (See Figure 3, CSL), a memory array (see Figure 3 for example), a plurality of word lines (WL’s), and a serial selection line (SSL), a ground selection line (GSL), and at least one bit line (BL), wherein the word lines are connected to a memory string in the memory array, and the word lines are arranged between the serial selection line and the ground selection line, the memory string is connected between the bit line and the common source line and the word lines include a first word line and a second word line that are programmed and not adjacent to each other (see Figure 5), the operation method comprising: applying a read voltage to a selected word line (see Figures 8 and 9, Vrd); applying a pass voltage to unselected word lines (VON3), and the read voltage being less than the pass voltage; and before an end of a read operation, a ground selection transistor on the ground selection line is turned off in advance, so that a gate voltage of the ground selection transistor drops from the pass voltage to a lower level (t5, GSL drops).
Regarding claim 2, Lee discloses method according to claim 1, wherein when the gate voltage of the ground selection transistor drops from the pass voltage to the lower level, a potential of the P-type well is set greater than a channel potential between the first word line and the second word line, so that hole current is injected into the memory string from the P-type well to neutralize the channel potential (see paragraph 0100).
Regarding claim 3, Lee discloses method according to claim 2, wherein the gate voltage of the ground selection transistor dropping from the pass voltage to the lower level is performed by applying a negative voltage to the ground selection transistor on the ground selection line, so that the gate voltage of the ground selection transistor drops from the pass voltage to the lower level less than OV (negative, see paragraph 0100, Figure 9).
Regarding claim 5, Lee discloses method according to claim 1, wherein a gate voltage of a selection transistor on the serial selection line is still maintained at the pass voltage and does not ramp down to OV until the end of the read operation (see Figure 13, SSL ramps down after SST).
Regarding claim 6, Lee discloses method according to claim 1, wherein the bit line maintains at a precharge voltage during the read operation, and a voltage of the bit line during a period before the pass voltage ramps down, drops from the precharge voltage to a lower level (see Figure 9, Vpre).
Regarding claim 7, Lee discloses method according to claim 6, wherein during the period before the pass voltage ramps down to the lower level, the method further comprises forming an equipotential level to the bit line and the common source line, and the common source line is coupled to the P-type well (see paragraph 0106).
Regarding claim 8, Lee discloses method according to claim 1, wherein the operation method is applied to a normal read operation or a program-verify operation (see paragraph 0066).
Regarding claim 9, Lee discloses operation method of a memory device, the memory device comprising a memory string having a down-coupled channel potential (this is the desired outcome of the method steps), the operation method comprising: applying a read voltage to a selected word line; applying a pass voltage to unselected word lines, and the read voltage being less than the pass voltage; and before an end of a read operation, a ground selection transistor is turned off in advance, so that a gate voltage of the ground selection transistor drops from the pass voltage to a lower level (see rejection of claim 1 above).
Regarding claim 10, Lee discloses method according to claim 9, wherein when the gate voltage of the ground selection transistor drops from the pass voltage to the lower level, a potential of a P-type well is set greater than the channel potential, so that a hole current is injected into the memory string from the P-type well to neutralize the channel potential (see rejection of claim 2 above).
Regarding claim 11, Lee discloses method according to claim 9, wherein the gate voltage of the ground selection transistor dropping from the pass voltage to the lower level is performed by applying a negative voltage to the ground selection transistor, so that the gate voltage of the ground selection transistor drops from the pass voltage to the lower level less than OV (See rejection of claim 3 above). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Lee discloses method according to claim 1, wherein the common source line is maintained at a low voltage (see paragraph 0096) during some period, but fails to teach the low voltage is 0.7V during the read operation, and the common source line is coupled to the P-type well to form an equipotential level during a period before the pass voltage ramps down to the lower level. Other prior art fails to reasonably suggest modification of Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached art disclose various embodiments of ramping gate voltages of GST’s during read operations.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824